DETAILED ACTION
Drawings
The Examiner acknowledges that the Applicant’s changes to the drawings resolve the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the application has been amended as follows: Agent Benjamin Mak on 07/13/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) An image sensor assembly, comprising: a ceramic package; at least one wall raised from the ceramic package, one of the walls for dividing a first surface region and a second surface region of the ceramic package; a frame supported by the ceramic package; a first set of fiducial markers and a second set of fiducial markers visible on the frame; a first die for placement onto the first surface region and contactless with the frame, the first die including a first image sensor and respective fiducial markers for alignment with the first set of fiducial markers; a second die for placement onto the second surface region and contactless with the frame, the second die including a second image sensor and respective fiducial markers for alignment with the second set of fiducial markers; and at least one optical filter each associated with one of the dice and supported by at least one of the walls wherein the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker.
Allowable Subject Matter
Claims 1, 2, 5-12, 14, 15, 17-19, 23, 25, 26, 28, 29, 38 and 39 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 1. 
Regarding claim 18, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a first set of fiducial markers and a second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 18.
Regarding claim 19, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 19.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 3C of Chen (US 2012/0299159) teaches where a single alignment mark (Item 306) is supplied on a top surface side of a die for purposes of alignment. However, Chen does not teach where the alignment mark is on a frame, nor where the alignment mark is being used to align the die on a substrate or to another die on the substrate. Further, an alignment mark (Item 302) that is used outside of the die has more than one mark on a side of the die and is present in a scribe line, not on a frame as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891